UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811-05989) Exact name of registrant as specified in charter: Putnam Global Utilities Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2009 Date of reporting period: May 31, 2009 Item 1. Schedule of Investments: Global Utilities Fund The fund's portfolio 5/31/09 (Unaudited) COMMON STOCKS (97.8%)(a) Shares Value Electric utilities (75.7%) Allegheny Energy, Inc. 103,200 $2,580,000 Alliant Energy Corp. 88,234 2,093,793 American Electric Power Co., Inc. 235,150 6,193,851 Chubu Electric Power, Inc. (Japan) 114,700 2,561,500 CMS Energy Corp. 735,690 8,342,725 Constellation Energy Group, Inc. 97,000 2,646,160 Dominion Resources, Inc. 85,350 2,713,277 Duke Energy Corp. 444,401 6,288,274 E.ON AG (Germany) 800,755 28,302,552 Edison International 282,745 8,267,464 Electricite de France (France) 133,196 6,981,249 Entergy Corp. 149,007 11,118,902 Exelon Corp. 319,852 15,356,095 FirstEnergy Corp. 161,056 6,086,306 FPL Group, Inc. 135,596 7,665,242 Great Plains Energy, Inc. 273,100 4,115,617 Hong Kong Electric Holdings, Ltd. (Hong Kong) 460,500 2,479,065 Iberdrola SA (Spain) 1,237,067 10,587,326 ITC Holdings Corp. 46,900 2,011,541 Kyushu Electric Power Co., Inc. (Japan) 361,200 7,606,237 National Grid PLC (United Kingdom) 781,472 7,560,516 Northeast Utilities 200,905 4,176,815 NV Energy, Inc. 835,925 8,359,250 PG&E Corp. 396,456 14,553,900 Pinnacle West Capital Corp. 68,600 1,896,790 Public Power Corp. SA (Greece) 319,035 7,243,460 Public Service Enterprise Group, Inc. 150,740 4,804,084 Red Electrica Corp. SA (Spain) 30,709 1,435,185 RWE AG (Germany) 180,321 14,990,349 Scottish and Southern Energy PLC (United Kingdom) 416,584 7,854,396 Southern Co. (The) 56,200 1,596,642 Terna SPA (Italy) 201,940 741,883 Tohoku Electric Power Co., Inc. (Japan) 143,100 2,934,516 Tokyo Electric Power Co. (Japan) 636,200 15,999,536 Wisconsin Energy Corp. 83,378 3,290,096 Natural gas utilities (17.2%) Centrica PLC (United Kingdom) 3,438,745 13,673,766 Gaz de France SA (France) 453,939 17,889,625 Osaka Gas Co., Ltd. (Japan) 1,574,000 4,985,450 Sempra Energy 146,143 6,675,812 Tokyo Gas Co., Ltd. (Japan) 3,112,000 11,455,077 Power producers (4.9%) AES Corp. (The) (NON) 952,148 9,511,959 Cheung Kong Infrastructure Holdings, Ltd. (Hong Kong) 675,000 2,499,688 International Power PLC (United Kingdom) 817,711 3,629,232 Total common stocks (cost $303,720,759) SHORT-TERM INVESTMENTS (1.4%)(a) Shares Value SSgA U.S. Government Prime Money Market Fund (i) 140,000 $140,000 Putnam Money Market Liquidity Fund (e) 4,172,809 $4,172,809 Total short-term investments (cost $4,312,809) TOTAL INVESTMENTS Total investments (cost $308,033,568) (b) FORWARD CURRENCY CONTRACTS TO BUY at 5/31/09 (aggregate face value $31,446,313) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $2,321,462 $2,140,283 6/17/09 $181,179 Canadian Dollar 3,534,969 3,282,299 6/17/09 252,670 Euro 21,049,476 20,059,817 6/17/09 989,659 Hong Kong Dollar 5,962,196 5,963,914 6/17/09 (1,718) Total FORWARD CURRENCY CONTRACTS TO SELL at 5/31/09 (aggregate face value $6,695,468) (Unaudited) Aggregate Delivery Unrealized Value face value date depreciation British Pound $2,491,905 $2,324,365 6/17/09 $(167,540) Euro 1,556,300 1,489,533 6/17/09 (66,767) Japanese Yen 2,963,444 2,881,570 6/17/09 (81,874) Total NOTES (a) Percentages indicated are based on net assets of $318,693,528. (b) The aggregate identified cost on a tax basis is $308,405,452, resulting in gross unrealized appreciation and depreciation of $39,782,030 and $32,259,470, respectively, or net unrealized appreciation of $7,522,560. (NON) Non-income-producing security. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,117 for the period ended May 31, 2009. During the period ended May 31, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $12,915,632 and $8,742,823, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at May 31, 2009 (as a percentage of Portfolio Value): United States 45.7% Japan 14.4 Germany 13.7 United Kingdom 10.4 France 7.9 Spain 3.8 Greece 2.3 Hong Kong 1.6 Italy 0.2 Total 100.0% (i) Security purchased with cash, that was pledged to the fund for collateral on certain derivative contracts. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At May 31, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements ("Master Agreements") with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio; collateral pledged by the fund is segregated by the fund's custodian and identified in The fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At May 31, 2009, the fund had net unrealized losses of $148,642 on derivative contracts subject to the Master Agreements. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ("SFAS 157"). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of May 31, 2009: Valuation inputs Investments in securities Other financial instruments Level 1 $144,657,404 $ Level 2 171,410,608 1,105,609 Level 3 Total $316,068,012 $1,105,609 Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts. Market Values of Derivative Instruments as of May 31, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under Statement 133 Market value Market value Foreign exchange contracts $1,423,508 $ Total $1,423,508 $317,899 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Utilities Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: July 29, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: July 29, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: July 29, 2009
